DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing on November 23, 2020.  Claims 1 - 10 are pending and examined below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 - 9, drawn to drawn to an article of gloves, classified in A41D19/0027.
Claim 10, drawn to a method of manufacturing an article of gloves, classified in G06F3/014.
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a materially different product that does not.  Specifically, the process of Invention II can be practiced by a product that does not include a soft sensor glove, which is the only limitation of the article of gloves of Invention I.  One example of a materially different manufactured product made would be a soft sensor embedded sock, where the method . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, (i.e., A41D19/0027 and G06F3/014);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Corey Shin on October 29, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1 - 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 23, 2020 and September 1, 2021 have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on November 21, 2019. 
Specification
The disclosure is objected to because of the following informalities: The specification is objected to for the use of the acronym CAD without first providing the meaning of the acronym. (See page 16, line 17)   For examination purposes, CAD has been read as “Computer Aided Design”; however, providing a definition for an abbreviation or an acronym is important since applicant can be their own lexicographer.   
This occurs again, the specification is objected to for the use of the acronym CNC without first providing the meaning of the acronym. (See page 8, line 15).  
This occurs again, the specification is objected to for the use of the acronym FPCB without first providing the meaning of the acronym. (See page 17, line 10).  
This occurs again, the specification is objected to for the use of the acronym FPC without first providing the meaning of the acronym. (See page 17, line 11).  
This occurs again, the specification is objected to for the use of the acronym CAM without first providing the meaning of the acronym. (See page 31, line 12).  
Appropriate correction is required.
The use of the term “Velcro” (See page 23, line 13), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Please capitalize every letter of the word of the trademark “VELCRO™”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The inventions are independent or distinct, each from the other because:
s 1 - 2 and 4 – 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Korean Patent No. KR20180133601 A to BAE JOON BUM (herein after "Bum"), based on the English language translation provided by Patent Translate by EPO and Google.
As to claim 1, Bum discloses a soft sensor (20) embedded glove (See Figure 1, and paragraphs 0017- 0018) comprising: an upper inside skin pattern (11); 
    PNG
    media_image1.png
    456
    687
    media_image1.png
    Greyscale

 a soft sensor (20) module coupled to at least a surface of the upper inside skin pattern (11), and 5including at least one soft sensor (20) formed on a joint portion of a finger (See paragraph 0079) to measure flexion and extension of the finger (See Figure 1, and paragraph 0007); and 
an outside skin (10) coupled to the upper inside skin pattern (11) and exposed to outside (See Paragraph 0022), 
wherein, in the upper inside skin pattern (11), a region to which the at least one soft sensor (20) is coupled has a width less than a width of another region .  
As to claim 102, Bum discloses the soft sensor (20) embedded glove of claim 1 (See Figure 1), wherein the outside skin (10) is formed by coupling an upper outside skin pattern (12) to a lower outside skin pattern (See Figures 2 - 3, Bum teaches wherein the outside skin is formed by coupling an upper outside skin pattern to a lower outside skin pattern), and 
the upper outside skin pattern (12) is coupled to the upper inside skin pattern (11) (See Figure 2 - 3).  

    PNG
    media_image2.png
    192
    549
    media_image2.png
    Greyscale

As to claim 4, Bum discloses the soft sensor (20) embedded glove of claim 2, wherein an opening (60) is formed (See Figure 3) in a region of the lower outside skin pattern of the glove corresponding to a palm (See Figures 1 – 3, in particular see Figure 3). 

    PNG
    media_image3.png
    303
    558
    media_image3.png
    Greyscale

As to claim 5, Bum discloses the soft sensor (20) embedded glove of claim 2, wherein the upper outside skin pattern (12) of the glove and the lower outside skin pattern of the glove include materials having different extension rates from each other (See paragraph 0020 - 0021 of Bum, In particular paragraph 0021 “the present invention is not limited thereto, and any material having elasticity and flexibility while having a smaller surface tension than the conductive liquid metal 21 may be used as the second stretchable material, Therefore Bum teaches the skin pattern having different extension rates from each other).  
As to claim 6, Bum discloses the soft sensor (20) embedded glove of claim 5, wherein 5the upper outside skin pattern (12) of the glove is formed of a material having a higher extension rate than an extension rate of a material included in the lower outside skin pattern of the glove (See paragraph 0020 - 0021, In particular paragraph 0021 “the present invention is not limited thereto, and any material having elasticity and flexibility while having a smaller surface tension than the conductive liquid metal 21 may be used as the second stretchable material, Therefore Bum teaches the skin pattern having different extension rates from each other).   
As to claim 7, Bum discloses the soft sensor (20) embedded glove of claim 1, wherein an elastic member having elasticity (See paragraphs 20 - 21) is further formed on a region corresponding to a 10metacarpophalangeal (MCP) joint sensor in the soft sensor (20) embedded glove (See paragraphs 0020 & 0021 & 0079, “it is possible to form the sensor units 20 of various numbers and shapes... It is easy to apply to joints that have complex movements such as … fingers”).  
As to claim 8, Bum discloses the soft sensor (20) embedded glove of claim 1, wherein the soft sensor (20) module comprises: an elastic sheet including a first elastic layer and a second elastic layer facing each other (See Figure 2); and 15at least one sensor unit formed by printing a conductive liquid metal (21) (See Paragraph 0021, “the conductive liquid metal 21 forming the microchannel 20 is used”) between the first elastic layer and the second elastic layer (See Paragraph 0022, “the sensor unit 20 is formed between the first stretchable layer 11 and the second stretchable layer 12”).  
As to claim 9, Bum discloses the soft sensor (20) embedded glove of claim 1, wherein, in the upper inside skin pattern (11), at least one groove is formed in a region adjacent to a region to which the at least one soft sensor (20) is coupled (See Paragraph 0023, “The sensor unit 20 is formed by printing a conductive liquid metal in a preset channel pattern using the 3D printer 100”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR20180133601 A to BAE JOON BUM (herein after "Bum"), based on the English language translation provided by Patent Translate by EPO and Google, in view of Japanese Patent No. JP2016080675 A to YASUO et al. (herein after "Yasuo").
As to claim 3, Bum discloses the soft sensor (20) embedded glove of claim 2, wherein 15the upper inside skin pattern (11) of the glove (See Figure 1) and the upper outside skin pattern (12) of the glove but is silent on the glove coupled by sewing a region other than a region where the soft sensor is formed.  
However, Yasuo teaches a data glove wherein the glove is coupled by sewing a region other than a region where the soft sensor is formed (See paragraph 0061 of Yasuo).
Bum is analogous art to the claimed invention as it relates to data gloves; and, Yasuo is analogous art to the claimed invention in that it provides data gloves that implement sewn construction.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have combined the 3D printed data glove of Bum having soft sensors that are coupled to a glove, by applying the sewing techniques of the data glove as taught by Yasuo.  Doing so, provides a stable envelope; free from disruption which is essential for the consistent, reliability and functionality for the glove wearer. 
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.O.R./Examiner, Art Unit 3732                                                                                                                                                                                                        


/CLINTON T OSTRUP/           Supervisory Patent Examiner, Art Unit 3732